Citation Nr: 0329267	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  92-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for Morton's neuroma of 
the right ankle.  

2.  Entitlement to service connection for residuals of a 
sacroligamentous strain.

3.  Entitlement to an increased initial rating for residuals 
of a stress fracture of the right tibia and ankle, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to a compensable initial rating for residuals 
of a stress fracture of the left tibia.   


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from September 1988 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection for residuals of a 
stress fracture of the right tibia and ankle, with a 10 
percent initial rating, and for residuals of a stress 
fracture of the left tibia, with a noncompensable initial 
rating.  Service connection was also denied for Morton's 
neuroma and for residuals of a sacroligamentous strain.  In 
November 1991, he filed a Notice of Disagreement regarding 
these determinations, and was afforded a January 1992 
Statement of the Case.  He then filed a January 1992 VA Form 
9, perfecting his appeal of this issue.  

The veteran's claims were previously presented to the Board 
in June 1994, January 1995, December 1996, May 1999, and 
March 2003, at which times they were remanded for additional 
development.  In a June 2003 rating action, the RO continued 
the prior denials, and these issues have now been returned to 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible medical evidence of a current diagnosis of 
Morton's neuroma has not been presented.  

3.  Credible medical evidence of a current diagnosis of a 
sacroligamentous strain, or any residuals thereof, has not 
been presented.  

4.  The veteran's residuals of a stress fracture of the right 
ankle and tibia are characterized by full range of motion, a 
normal gait, and x-rays within normal limits.  

5.  The veteran's residuals of a stress fracture of the left 
tibia are characterized by full range of motion, full 
strength, and x-rays within normal limits.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
Morton's neuroma of the right ankle have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309 (2003).  

2.  The criteria for entitlement to service connection for a 
sacroligamentous strain, or any residuals thereof, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2003).  

3.  The criteria for an initial rating in excess of 10 
percent for the veteran's residuals of a stress fracture of 
the right ankle and tibia have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5262, 5270-74 (2003).  

4.  The criteria for compensable initial rating for the 
veteran's residuals of a stress fracture of the left tibia 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5262, 5270-74 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 1992 
Statement of the Case, the various Supplemental Statements of 
the Case, and the April 2003 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
received medical care at the VA medical center in Wichita, 
KS, and these records were obtained.  No private medical 
records have been obtained, as no such evidence has been 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  

Recognizing the need for additional development, the 
veteran's claims were previously remanded by the Board on 
several occasions in order to afford him new VA medical 
examinations.  However, the veteran failed to report for his 
scheduled VA medical examinations in September and October 
1995, September 1996, April 1997, December 1999, and May 
2003, and has made no effort to contact the VA or explain his 
absences.  Additionally, he failed to respond to an April 
2003 letter from the RO requesting additional information 
regarding any post-service treatment of his claimed 
disabilities.  "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Because the veteran has failed to respond to numerous VA 
inquiries subsequent to the filing of his appeal, it appears 
no further avenues of development are available.  Therefore, 
the Board concludes that VA has made every effort to fully 
develop the veteran's claims; the inability to complete this 
development has been solely the result of the veteran's 
failure to cooperate.  For these reasons, his appeal is ready 
to be considered on the merits.

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), in 
which the Circuit Court held that VA cannot deny a claim 
without giving the claimant one year to submit the requested 
evidence or information.  In the present case, the veteran 
was sent a letter in April 2003 detailing the evidence 
already of record and what kind of medical or lay evidence, 
not previously provided to the Secretary, was necessary to 
substantiate the claim.  While the veteran has not yet had a 
full year to respond to the VA's requested for additional 
evidence, he has failed to report for examination or 
otherwise contact the VA in over 5 years; therefore, there is 
no indication further delaying adjudication of the veteran's 
lengthy appeal would serve the veteran's interests.

The Board specifically notes that the latest notices to the 
veteran of scheduled VA examinations were properly sent to 
the correct address of record, which is the address to which 
VA benefit payments are being sent, and there is no 
indication that such notices were not received.



II.  Service connection - Morton's neuroma

The veteran seeks service connection for Morton's neuroma of 
the right ankle.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes that the veteran has 
already been afforded service connection for residuals of a 
stress fracture of the right ankle.  The same disability may 
not be awarded service connection under various diagnoses.  
See 38 C.F.R. § 4.14 (2003).  However, a separate award of 
service connection may be made for disability characterized 
by symptomatology distinct and separate from that of other 
service-connected disabilities.  See Esteban v. Brown, 6 Vet. 
App.  259, 261-62 (1994).  

According to his service medical records, the veteran 
reported pain of the right foot and ankle on several 
occasions during military service.  In October 1988 he 
reported numbness and pain in his toes and the sole of his 
right foot.  The assessment was of "probably Morton's 
neuroma," and a metatarsal arch support was prescribed.  His 
right foot was again evaluated in March 1989 following 
continued complaints of foot pain unrelieved by an orthopedic 
device.  X-rays of the right foot were negative for any bony 
abnormality.  The final assessment was of Morton's neuroma 
versus other complaints of the foot.  The veteran again 
sought treatment for right ankle pain in January 1990.  An 
April 1990 bone scan revealed a possible stress fracture of 
the right ankle.  He continued to experience ankle pain and 
swelling throughout 1990, and his physical activity was 
restricted.  Results of an August 1990 EMG study were 
consistent with a mild right side motor root lesion.  His 
October 1990 service separation medical examination was 
negative for any abnormalities of the right ankle.  

Subsequent to service separation, the veteran underwent VA 
medical examination in February 1991.  He again reported pain 
and weakness of the right ankle and numbness of the toes of 
the right foot.  Motor strength of the right lower extremity 
was 5/5 proximally, but 4-4+/5 distally, with decreased 
sensation over the right deep peroneal nerve distribution.  
Deep tendon reflexes were 2/4 and symmetrical, with a 
negative Babinski's sign.  His gait was normal and 
nonantalgic.  X-rays of the right ankle were within normal 
limits.  The final assessment was of right ankle pain, 
etiology unknown, with additional work-up recommended.  

The veteran was examined again by a VA physician in April 
1995.  Chronic right ankle pain was again noted.  Objective 
evaluation of the right ankle revealed no evidence of 
swelling or limping, and range of motion was full.  Drawer's 
sign was negative, with no lateral instability.  The 
posterior tibial nerve was intact and functioning, with a 
negative Tinel's sign and no muscle wasting.  Reflexes were 
also within normal limits, and x-rays of the veteran's right 
ankle revealed no abnormalities.  The final diagnosis was of 
chronic right ankle pain and instability.  

Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although the veteran 
underwent VA medical examination in 1991 and again in 1995, 
on neither occasion was he diagnosed with Morton's neuroma.  
He has also failed to submit, or inform the VA of the 
existence of, any private medical evidence establishing a 
current diagnosis of Morton's neuroma.  While the veteran was 
diagnosed with "probable Morton's neuroma" during military 
service, this disability was not noted on his service 
separation examination, or on subsequent VA examinations, 
suggesting it had resolved.  As has already been noted above, 
the VA has attempted on multiple occasions to afford the 
veteran additional VA medical development, but he has failed 
to report for his scheduled examinations.  Therefore, the 
Board can only conclude that, based on the medical evidence 
of record, Morton's neuroma is not currently shown, and 
service connection for this disability must be denied.  Id.  

The veteran has himself suggested he has a current diagnosis 
of Morton's neuroma; however, as a layperson, his statements 
regarding medical diagnosis, causation, and etiology are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The veteran's consistent reports of right ankle pain and 
right foot numbness have been noted.  However, the Court has 
held that service connection is not warranted for complaints 
of joint pain in the absence of underlying objective 
pathology or other evidence supporting subjective complaints 
of joint pain.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  In the absence of a showing of a 
current disability, service connection for Morton's neuroma 
of the right ankle must be denied.  See Brammer, supra.  
Because the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002).  

III. Service connection - Sacroligamentous strain

The veteran seeks service connection for residuals of a 
sacroligamentous strain.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

When the veteran was examined for entrance into military 
service in June 1988, he reported no history of a back 
disorder, and no such disability was found on objective 
medical examination.  His service medical records reveal no 
diagnosis of or treatment for a sacroligamentous strain, or a 
related low back disability.  However, results of an August 
1990 EMG study were consistent with a mild right side motor 
root lesion of the lumbosacral paraspinal muscles.  His 
October 1990 service separation examination was negative for 
any low back disability, and on his medical history 
questionnaire, he reported no history of recurrent back pain.  

On VA examination in March 1991, the veteran reported low 
back pain on the right side; however, a sacroligamentous 
strain or related low back disability was not diagnosed at 
that time, after objective medical evaluation.  No additional 
post-service medical evidence regarding the veteran's claimed 
sacroligamentous strain is of record.  The Board remanded the 
veteran's appeal on several occasions in order to complete 
additional medical development, but the veteran failed to 
report for numerous scheduled VA examinations, as has already 
been noted.  Due to such failures, the Board must adjudicate 
the veteran's claim based on the evidence already of record.  
See 38 C.F.R. § 3.655 (2003).  

Overall, the record fails to reflect any evidence of a 
sacroligamentous strain, or any residuals thereof.  Central 
to any claim for service connection is a current diagnosis of 
the claimed disability.  See Brammer, supra.  Although the 
veteran underwent VA medical examination in 1991, 
sacroligamentous strain and/or residuals thereof were not 
diagnosed at that time.  He has also failed to submit, or 
inform the VA of the existence of, any private medical 
evidence establishing a current diagnosis of a 
sacroligamentous strain.  As has already been noted above, 
the VA has attempted on multiple occasions to afford the 
veteran additional VA medical development, but he has failed 
to report for his scheduled examinations.  Therefore, the 
Board must conclude that, based on the medical evidence of 
record, the veteran does not have a current diagnosis of 
sacroligamentous strain, or any residuals thereof, and 
service connection for this disability must be denied.  Id.  

The veteran has himself suggested he has current residuals of 
a sacroligamentous strain; however, as a layperson, his 
statements regarding medical diagnosis, causation, and 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Overall, the record fails 
to contain any evidence of a current sacroligamentous strain, 
or any residuals thereof; for that reason, service connection 
for a sacroligamentous strain, to include any residuals, must 
be denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

IV. Increased initial rating - Residuals of a stress fracture 
of the right ankle

The veteran seeks an initial rating in excess of 10 percent 
for his residuals of a stress fracture of the right ankle and 
tibia.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2003).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's stress fracture residuals are currently rated 
as 10 percent disabling under Diagnostic Code 5262, for 
impairment of the tibia and fibula.  Under this Code, a 40 
percent evaluation is warranted when there is nonunion of the 
tibia and fibula, with loose motion, and a brace is required; 
if there is malunion of the tibia and fibula with knee or 
ankle disability, a 30 percent evaluation is warranted when 
the disorder is marked, a 20 percent evaluation is warranted 
when the disorder is moderate, and a 10 percent evaluation is 
warranted when the disorder is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2003).  

For the reasons to be discussed below, an initial rating in 
excess of 10 percent is not warranted for the veteran's 
residuals of a stress fracture of the right ankle and tibia.  

When the VA first examined the veteran in 1991, he reported 
chronic pain of his right ankle and lower leg, and "giving 
way" of the right ankle during extended physical activity.  
Physical evaluation revealed a normal gait, with no weakness 
noted.  Active and passive range of motion of the right ankle 
was within normal limits.  Motor function of the right lower 
extremity was 5/5 proximally, but 4-4+/5 distally, with 
decreased sensation over the right deep peroneal nerve 
distribution.  Deep tendon reflexes were 2/4 and symmetrical, 
with a negative Babinski's sign.  X-rays of the right ankle 
were within normal limits.  

The VA next examined the veteran's right leg and ankle in 
April 1995.  The veteran reported ankle pain and instability.  
Objective examination revealed no limping or swelling.  Range 
of motion was full, and drawer's sign was negative.  No 
lateral instability or tenderness was noted, and the tendons 
of the right ankle and foot were intact.  Strength was 5/5, 
and dorsal pulses were full and equal.  Reflexes were within 
normal limits.  X-rays of the right ankle were also within 
normal limits, with no evidence of osteoarthritic changes.  

Based on the evidence of record, an initial rating in excess 
of 10 percent is not warranted for the veteran's residuals of 
a stress fracture of the right ankle and tibia.  The medical 
evidence of record does not demonstrated moderate impairment, 
as would warrant an initial rating in excess of 10 percent 
under Diagnostic Code 5262.  On both the 1991 and 1995 VA 
medical examinations, the veteran had full range of motion 
and full strength of the right leg and ankle, with no 
evidence of instability.  X-rays have also been negative for 
any bony abnormalities.  Although his repeated reports of 
right ankle pain and instability have been noted, the medical 
evidence does not demonstrate a moderate degree of 
impairment.  

As has been discussed above, the VA has attempted on several 
occasions to obtain more recent and comprehensive 
examinations of the veteran's right ankle; however, because 
he failed to report for medical examination, the Board has no 
alternative but to rate his disability on the basis of the 
evidence already of record.  

The veteran's stress fracture disability has also been 
considered under other diagnostic criteria for disabilities 
of the ankle.  However, the medical record does not reflect 
ankylosis, as would warrant an increased rating under 
Diagnostic Codes 5270 or 5272.  Likewise, because he has had 
full range of motion on both his 1991 and 1995 VA medical 
examinations, an increased rating under Diagnostic Code 5271 
is not warranted.  Additionally, no examiner of record has 
noted additional limitation of motion based on such factors 
as pain, weakness, fatigability, incoordination, or pain on 
movement.  Finally, because the medical record does not 
reflect diagnoses of malunion of the os calcis or astragalus, 
or an astragalectomy, evaluation of the veteran's disability 
under Diagnostic Codes 5273 or 7274 is not warranted.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's 
service-connected right ankle disability.  The evidence of 
record does not indicate that the disability picture is more 
closely analogous to the criteria for a 20 percent rating.  
Inasmuch as the veteran's 10 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for a disability of the right 
ankle, there is no basis for a staged rating in the present 
case.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

V.  Compensable initial rating - Residuals of a stress 
fracture of the left tibia

The veteran seeks a compensable initial rating for his 
service-connected residuals of a stress fracture of the left 
tibia.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2003).  

The veteran's service-connected residuals of a stress 
fracture of the left tibia have most recently been rated 
under Diagnostic Code 5262, the criteria for which have been 
listed above.  For the reasons to be discussed below, a 
compensable initial rating is not warranted for the veteran's 
left ankle disability.  

When the veteran was first afforded VA medical examination in 
1991, no disability of the left lower extremity was noted.  
Muscle strength of the left leg was 5/5, and his gait was 
normal.  No other objective findings were made.  Upon 
reexamination in 1995, he reported left leg pain with 
activity.  Objective evaluation revealed no tenderness along 
the tibia, and no evidence of instability.  Range of motion 
at the left knee was within normal limits, and he walked in a 
normal manner, with no evidence of a limp.  X-rays of the 
left leg were unremarkable.  

Based on the evidence of record, a compensable initial rating 
is not warranted for the veteran's residuals of a stress 
fracture of the left tibia.  The medical evidence of record 
does not demonstrated slight impairment, as would warrant a 
compensable initial rating under Diagnostic Code 5262.  The 
1991 and 1995 VA medical examinations reflected full strength 
of the left leg, with no evidence of instability.  On 
examination in 1995, he had full range of motion at the knee, 
and displayed no evidence of a limp or altered gait.  
Although his repeated reports of left leg pain have been 
noted, the medical evidence does not demonstrate a slight 
degree of impairment.  

As has been discussed above, the VA has attempted on several 
occasions to obtain more recent and complete examinations of 
the veteran's left lower extremity; however, because he 
failed to report for medical examination, the Board has no 
alternative but to rate his disability on the basis of the 
evidence already of record.  

The veteran's stress fracture disability has also been 
considered under other diagnostic criteria for disabilities 
of the lower leg.  However, the medical record does not 
reflex ankylosis, as would warrant an increased rating under 
Diagnostic Codes 5270 or 5272.  Likewise, because he has had 
full range of motion on his 1995 VA medical examination, an 
increased rating under Diagnostic Code 5271 is not warranted.  
Additionally, no examiner of record has noted additional 
limitation of motion based on such factors as pain, weakness, 
fatigability, incoordination, or pain on movement.  Finally, 
because the medical record does not reflect diagnoses of 
malunion of the os calcis or astragalus, or an 
astragalectomy, evaluation of the veteran's disability under 
Diagnostic Codes 5273 and 7274 is not warranted.  

Overall, the preponderance of the evidence is against a 
compensable initial rating for the veteran's service-
connected residuals of a stress fracture of the left tibia.  
The evidence of record does not indicate that the disability 
picture is more closely analogous to the criteria for a 10 
percent rating.  Inasmuch as the veteran's noncompensable 
initial rating reflects the highest degree of impairment 
shown since the date of the grant of service connection for a 
disability of the left tibia, there is no basis for a staged 
rating in the present case.  As a preponderance of the 
evidence is against the award of a compensable rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).







							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection is denied for Morton's 
neuroma of the right ankle and for sacroligamentous strain 
and residuals thereof.

Entitlement to an initial rating in excess of 10 percent for 
the veteran's service-connected residuals of a stress 
fracture of the right ankle and tibia is denied.  

Entitlement to a compensable initial rating for the veteran's 
service-connected residuals of a stress fracture of the left 
tibia is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



